IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00043-CR

CLIFFORD DEAN COGDILL,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the 413th District Court
                             Johnson County, Texas
                             Trial Court No. F43605


                          MEMORANDUM OPINION


      Clifford Dean Cogdill attempts to appeal from his conviction in August of 2010.

By letter dated February 22, 2011, the Clerk of this Court notified Cogdill that the

appeal was subject to dismissal because it appeared that the notice of appeal was

untimely and that the trial court’s certificate of right of appeal indicated that Cogdill

waived his right to appeal and had no right to appeal. See TEX. R. APP. P. 26.2(a)(1);

25.2(d). The Clerk also warned Cogdill that the appeal would be dismissed unless,

within 21 days of the date of the letter, a response was filed showing grounds for
continuing the appeal. See TEX. R. APP. P. 44.3. We received a response from Cogdill;

however, it does not provide grounds for continuing the appeal.

        Accordingly, this appeal is dismissed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 16, 2011
Do not publish
[CR25]




Cogdill v. State                                                               Page 2